Exhibit 10.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated
December 30, 2008 and amends that certain Employment Agreement dated
September 4, 2007, as amended by First Amendment to Employment Agreement dated
November 16, 2007 (as amended, the “Employment Agreement”), by and between ZEBRA
TECHNOLOGIES CORPORATION (the “Employer”) and ANDERS GUSTAFSSON (the
“Executive”).

 

  1. Section 4E(1) is hereby deleted in its entirety and replaced with the
following (the underlined language being added):

include the Executive in any life insurance, disability insurance, medical,
dental or health insurance, vacation (of four (4) weeks accrued pro rata in each
calendar year, which shall in all instances cease accruing beyond a cap of four
(4) weeks of accrued but unused vacation, until said accrued but unused vacation
bank drops below a four (4) weeks total), savings, pension and retirement plans
and other benefit plans or programs (including, if applicable, any excess
benefit or supplemental executive retirement plans) maintained by the Employer
for the benefit of its executive officers; and

 

  2. The first sentence of Section 7B(3) is hereby deleted in its entirety and
replaced with the following (the underlined language being added):

Notwithstanding the foregoing, if the Executive is a “specified employee” as
such term is defined under Section 409A of the Code and the regulations and
guidance promulgated thereunder, any payments described in this Paragraph 7B or
Paragraph 7C to the extent applicable shall be delayed for a period of six
(6) months following the Executive’s separation of employment to the extent and
up to an amount necessary to ensure such payments are not subject to the
penalties and interest under Section 409A of the Code.

 

  3. A new section 7B(4) is hereby added to read as follows:

Each installment of Base Salary and Bonus paid under Section 7B is designated as
a separate payment for purposes of the short-term deferral rules under Treasury
Regulation Section 1.409A-1(b)(4)(i)(F) and the exemption for involuntary
terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii). As a result, the following payments are intended to
be exempt from Section 409A of the Internal Revenue Code: (1) payments that are
made on or before the 15th day of the third month of the calendar year following
the calendar year in which the Executive terminates employment, and
(2) subsequent payments made on or before the last day of the second calendar
year following the year of the Executive’s termination that do not exceed the
lesser of two times the Executive’s annual rate of pay in the year prior to the
Executive’s termination or two times the limit under Section 401(a)(17) of the
Internal Revenue Code then in effect.

 

  4. Section 7C is hereby deleted in its entirety and replaced with the
following (the underlined language being added):

C.           Excise Tax.        If it shall be determined that any payment to
the Executive

 

1



--------------------------------------------------------------------------------

pursuant to this Agreement or any other payment or benefit from the Employer,
any affiliate, any shareholder of the Employer or any other person would be
subject to the excise tax imposed by Section 4999 of the Code because such
payment equals or exceeds three times the “Base Amount” (as defined under
Section 280G of the Code) by an amount in excess of ten percent (10%) of such
three times the Base Amount, then the Executive shall receive a Tax Gross-Up
Payment (as defined below) with respect to all such excise taxes. “Tax Gross-Up
Payment” means an amount payable to the Executive such that, after payment of
Taxes (as defined below) on such amount there remains a balance sufficient to
pay the Taxes being reimbursed. “Taxes” means the incremental United States
federal, state and local income, excise and other taxes payable by the Executive
with respect to any applicable item of income. Any Tax Gross-Up Payment shall be
paid no later than the end of Executive’s taxable year following the taxable
year in which Executive remits such Taxes to the applicable taxing authority. If
it shall be determined that any payment to the Executive pursuant to this
Agreement or any other payment or benefit from the Employer, any affiliate, any
shareholder of the Employer or any other person would be subject to the excise
tax imposed by Section 4999 of the Code because such payment exceeds three times
the Base Amount by an amount equal to ten percent (10%) or less of such three
times the Base Amount, then the amount of any payments hereunder which shall be
paid to the Executive shall be reduced to an amount equal to one dollar less
than three times the Base Amount. In the event that the amount of payments to be
reduced is payable over more than one taxable year of Executive, the payments to
be made the furthest from the date on which the reduction is made shall be
reduced first until the payment limit is reached.

 

  5. The first sentence in Section 8D is hereby deleted in its entirety and
replaced with the following (the underlined language being added):

In the event that the Executive breaches any of the restrictions in this
Paragraph 8, he shall forfeit all of the applicable payments and benefits under
this Agreement, including but not limited to such payments and benefits pursuant
to Paragraph 7 (except those contained in Paragraph 7A or as otherwise
prohibited by law), and the Employer shall have the right to recapture and seek
repayment of any such applicable payments and benefits under this Agreement.

 

  6. Defined terms not otherwise defined in this Amendment shall have the
meanings ascribed to them in the Employment Agreement.

 

  7. All other provisions of the Employment Agreement shall remain unchanged.

ZEBRA TECHNOLOGIES CORPORATION

 

By:  

  /s/ Joanne Townsend

    By:  

      /s/ Anders Gustafsson

  Joanne Townsend, VP Human Resources                   Anders Gustafsson

 

2